internal_revenue_service index no number release date cc dom p si - plr-107255-99 date x ein a b x y z d1 d2 dear this responds to your letter dated date submitted on behalf of x requesting a ruling that rents received by x will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x filed an election to be an s_corporation for its tax_year beginning d2 x has accumulated_earnings_and_profits x owns and operates a manufactured_home park the park has pads available for a manufactured homes currently there are b manufactured homes located in the park each owner or resident of a manufactured_home pays monthly fees to x pursuant to a rental agreement which x represents is not a net_lease x represents that x performs significant services and incurs substantial costs in the operation and leasing of the park x employs six full-time employees and two or three seasonal employees to oversee its operation and maintenance of the park x provides the following services to its tenants snow removal from all park roads street repair and maintenance thereof water sewer and garbage collection four times a week mailboxes for the residents and maintenance of the mailboxes individual yard lights and maintenance of the lights lawn care for common areas grass seed and fertilizer for all residents fertilization of lawns on all home sites maintenance of storm drains water and sewer systems fire hydrants electric meters and underground electrical and telephone wiring insect and rodent control animal traps and spray trees corrugated cardboard recycling grass and yard waste removal repair and replacement of residents’ driveways for its taxable_year ending on d1 x received gross_receipts from the residents of the park of dollar_figurex and incurred operational costs of dollar_figurey which costs include dollar_figurez of depreciation in connection with its maintenance of the park sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rent as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that x’s receipts from the operation and leasing of its manufactured_home park are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
